ORDER

PER CURIAM:
AND NOW, this 11th day of February, 1999, Carl Thomas Holt having been suspended from the practice of law in the State of Connecticut for a period of five years by Order of the Superior Court of Connecticut, Judicial District of StamfordNorwalk, dated August 31, 1998; the said Carl Thomas Holt having been directed on December 8, 1998, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that Carl Thomas Holt is suspended from the practice of law in this Commonwealth for a period of five years, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.